NICHOLS, Judge,
concurring and dissenting:
I agree with and join in the holding that the APWU breached the provisions of section 101(a)(1) of the Labor-Management Reporting and Disclosure Act of 1959 by its failure to allow Local 6885 to vote on ratification of the contract the national union had negotiated on the local’s behalf, and by putting the contract in effect without ratification. At least, I thought that was the holding until I had read the last sentence of Part II and the footnote thereon, n. 19. My idea until then was that summary judgment for appellant must ensue. That does not appear technically possible for us to *293achieve, as no motion for such judgment was before the trial court, but I still have the overwhelming conviction that there is no issue to try on the remand except the quantum of recovery.
If this conclusion does not follow from the impact of § 101(a)(1) on the case, then it does from Article XIX of the Union Constitution: that the authority of the National Negotiating Team is subject to
2. Approval by a majority of the union members voting who are covered by the proposed agreement.
This seems to contemplate expressly that it applies to agreements covering less than all the members since the majority must be of members “who are covered.” This language is free from ambiguity and requires no elucidation by context or “legislative history.” The significance of the brochure quoted in n. 6 is that it is obviously intended to state a fundamental law of the union, not just to make a promise. Let me quote a little more than n. 6 does:
The APWU is a democratic union with a voice and vote for every member, not only in the election of officers, but the APWU will not validate any contract it negotiates without submitting it to you .... The APWU is a Union that knows of no race, creed, or color. (Emphasis in original.)
Obviously when they joined the parent union, Rockville employees would reasonably have thought the commitment applied to them. The national leadership may have thought or intended otherwise, but in a contract of adhesion, such as this, it is what the adhering party reasonably believes that must control.
The plaintiffs originally sought injunctive relief. Since their right to ratification is now express, it would appear that their requests for a declaratory judgment that the July 1,1978, agreement is null and void, and for money damages, are the remaining active questions on remand. Can the declaratory judgment be denied? Perhaps our decision under Part IV requires that conclusion. As regards the money damages, the plaintiffs seem to contend that they would have been better off in a pecuniary way if no agreement had been negotiated, in view of the normal Civil Service and Post Office regulations that would have applied. They say they lost some “merit increases” and “saved grade” positions. The technicalities of these issues have not been explained to us and of course I do not undertake to pass on them. At any rate, under Part II of the opinion I do not see how monetary relief can be denied to any plaintiff who can show an actual money loss of the kind stated.
It appears to me that the union officials who negotiated the contract placed themselves in a conflict of interests position by simultaneously negotiating with the same management some contracts that required ratification, and some that by their view did not. They would be under a strong temptation to make the inevitable concessions to management in the contracts not to be ratified, and obtain the plums in those that were to be. Any court sitting in equity, as the trial court was here, should not overlook these things. I would not exonerate any union official from breach of the duty of fair representation who voluntarily put himself in such a position unless he had shown by clear and convincing evidence that he had inflicted no harm. So the point is more relevant to what we say, perhaps, than to what we do.
I agree with and join in Part IV, which affirms dismissal of the Postal Service defendants.